1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   EDWARD WATSON, an Individual,         No. 2:18-CV-02462-WBS-DB
     Individually and on behalf of
13   all others similarly situated,
     and the general public,
14                                         MEMORANDUM AND ORDER RE:
                 Plaintiff,                MOTION TO DISMISS AND MOTION
15                                         TO STRIKE
                    v.
16
     TENNANT COMPANY, a Minnesota
17   Corporation, and DOES 1 through
     50, inclusive,
18
                 Defendant.
19

20
                                       ----oo0oo----
21

22
              Plaintiff Edward Watson initiated this putative class
23
     action against his former employer defendant Tennant Company and
24
     Does 1 through 50 alleging multiple violations of state law
25
     arising out of his employment with defendant.      Presently before
26
27   the court are defendant’s motion to dismiss various claims for

28   failure to state a claim pursuant to Federal Rule of Civil
                                       1
1    Procedure 12(b)(6) and defendant’s motion to strike various
2    claims pursuant to Rule 12(f).   (Docket Nos. 6,7.)
3
               Defendant specializes in the sale and upkeep of
4
     cleaning equipment.   (Compl. ¶ 7. (Docket No. 1-2).)   It employs
5
     hourly non-exempt service technicians to repair and maintain its
6
     customers’ cleaning equipment.   (Compl. ¶ 11.)   Plaintiff
7

8    previously worked for defendant in this capacity, including

9    during some portion of 2016.   (Compl. ¶ 6.)   Plaintiff’s claims

10   concern defendant’s practices with respect to, inter alia,
11   overtime wages, meal and rest periods, and wage statements.
12
               On or about August 18, 2017, plaintiff made an online
13
     submission notifying California’s Labor and Workforce Development
14
     Agency of facts and theories regarding defendant’s alleged Labor
15
     Code violations.   (Compl. ¶ 66. (Docket No. 1-2).)   Nearly one
16

17   year later, on August 7, 2018, plaintiff filed a civil action in

18   the Superior Court of the State of California for the County of
19   Solano.   The complaint asserts claims against all defendants for:
20
     (1) unpaid overtime (Cal. Lab. Code § 1194);(2) unpaid minimum
21
     wages (Cal. Lab. Code §§ 1194, 1997, 1197.1); (3) meal and rest
22
     break violations (Cal. Lab. Code §§ 226.7, 512; Wage Order 4-
23
     2001); (4) failure to provide accurate itemized wage statements
24

25   (Cal. Lab. Code § 226); (5) waiting time penalties (Cal. Lab.

26   Code §§ 201-203); (6) conversion; (7) violation of California’s

27   Unfair Competition Law (“UCL”), Business and Professions Code
28
                                      2
1    sections 17200 et seq.; and (8) penalties under the California
2    Private Attorneys General Act of 2004 (“PAGA”).       (See Docket No.
3
     1-2.)
4
                  On September 7, 2018, defendant removed the action to
5
     this court.      (Docket No. 1.)   Defendant now moves to dismiss
6
     plaintiff’s PAGA and conversion claims.       (Docket No. 6.)   It also
7

8    moves to strike elements of plaintiff’s requests for damages in

9    the complaint’s first, second, third, and fourth causes of

10   action, as well as to strike plaintiff’s conversion and PAGA
11   claims in their entirety.      (Docket No. 7.)
12
     I.      Defendant’s Rule 12(b)(6) Motion
13
                  To survive a motion to dismiss, a plaintiff must plead
14
     “only enough facts to state a claim to relief that is plausible
15
     on its face.”       Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
16

17   (2007).      This plausibility standard “is not akin to a

18   ‘probability requirement,’ but it asks for more than a sheer
19   possibility that a defendant has acted unlawfully.”         Ashcroft v.
20
     Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at
21
     570).    Under this standard, “a well-pleaded complaint may proceed
22
     even if it strikes a savvy judge that actual proof of those facts
23
     is improbable.”       Twombly, 550 U.S. at 556 (2007).
24

25           A.   PAGA claims against Defendant

26                Defendant moves to dismiss plaintiff’s PAGA claim on

27   the ground that it is barred by the statute of limitations and
28
                                          3
1    therefore cannot state a claim upon which relief can be granted.
2    (Def.’s Mot. to Dismiss at 2-4 (Docket No. 6-1).)
3
               PAGA enables aggrieved employees to file actions to
4
     recover civil penalties for certain violations of the California
5
     Labor Code; litigants bringing PAGA claims do so on behalf of
6
     themselves, other employees, and the State of California.    An
7

8    aggrieved employee cannot bring a PAGA action before exhausting

9    the administrative procedures outlined in Labor Code section

10   2699.3. Before initiating a civil action, the aggrieved employee
11   must notify the Labor and Workforce Development Agency (“LWDA”)
12
     of the Labor Code violation(s).   The aspiring plaintiff is only
13
     free to commence a civil action based on these violations after
14
     receiving notice from the LWDA that the agency does not intend to
15
     investigate the violations or, alternatively, after the passage
16

17   of 65 days from the date he notified the LWDA of the violation.

18   Cal. Lab. Code § 2699.3.
19
               Under California Code of Civil Procedure section
20
     340(a), the statute of limitations for an action initiated by an
21
     individual or an individual and the state is one year in actions
22
     “for a penalty or forfeiture . . . except if the statute imposing
23
     it prescribes a different limitation.”    Cal. Code Civ. Proc. §
24
     340.   Courts have consistently recognized that PAGA claims are
25
     governed by this one-year statute of limitations.   See, e.g.,
26
     Hoang v. Vinh Phat Supermarket, Inc., No. 2:13-cv-00724 WBS GGH,
27
     2013 WL 4095042, at *12 (E.D. Cal. Aug. 13, 2013); Culley v.
28
                                       4
1    Lincare Inc., 236 F. Supp. 3d 1184, 1191 (E.D. Cal. 2017)

2    (England, J.) (“The statute of limitations on a PAGA claim is one

3    year.”); Thomas v. Home Depot USA Inc., 527 F. Supp. 2d 1003,

4    1007 (N.D. Cal. 2007).

5             In PAGA actions, this statute of limitations may be

6    tolled for up to 65 days.     This tolling period begins the date an

7    aggrieved employee notifies the LWDA of facts and theories

8    pertaining to an employer’s alleged Labor Code violations.        It

9    continues until either: a) the LWDA provides notice that it does

10   not intend to pursue the labor code violations the aggrieved

11   employee notified it about; or b) sixty-five calendar days have

12   passed from the date on which the employee provided notice of the

13   alleged violations to the LWDA.     Cal. Lab. Code § 2699.3(d).    See

14   also Crosby v. Wells Fargo Bank, N.A., 42 F. Supp. 3d 1343, 1346

15   (C.D. Cal. 2014); Slay v. CVS Caremark Corp., No. 1:14-cv-01416

16   TLN EPG, 2015 WL 2081642, at *6 (E.D. Cal. May 4, 2015).

17            Despite this settled authority holding that PAGA

18   actions are governed by section 340(a)’s one-year statute of

19   limitations, plaintiff argues that the statute of limitations for

20   PAGA claims is three years.    (Pls.’ Opp’n (Docket No. 10).)     He
21   advances three arguments to support this position.    The first two

22   of these arguments share an analogous logic: because the statute

23   of limitations for a given action related to the enforcement of

24   the Labor Code is three years, the statute of limitations for

25   PAGA claims is also three years.

26            In the first instance, plaintiff argues that the
27   statute of limitations for PAGA claims was extended by a 2011

28   amendment to California Labor Code Section 200.5. That amendment
                                        5
1    gave the Division of Labor Standards Enforcement three years from

2    the date a civil penalty, fee, or penalty fee becomes final to

3    commence an action for the collection of that penalty or fee.

4    Cal. Lab. Code § 200.5(a).   The plaintiff is correct that a

5    plaintiff in a PAGA action stands in the shoes of the labor

6    enforcement agencies.   Culley 236 F. Supp. 3d at 1192 (E.D. Cal.

7    2017) (England, J.) (“because PAGA allows an individual to

8    stand in the shoes of the LWDA, the individual's ability to

9    pursue PAGA penalties should be coextensive with the LWDA's.”).

10   This reminder is irrelevant, though.   Here, it is the statute of

11   limitations for PAGA claims, not the limitations period governing

12   actions for the collection of penalties awarded as the result of

13   a PAGA claim, that is at issue.   Plaintiff does not explain why

14   the statute of limitations governing the Division of Labor

15   Standards Enforcement’s ability to bring collection actions for

16   previously awarded fees should have any bearing on the

17   application of section 340(a)’s one-year statute of limitations

18   in the PAGA context.

19             Similarly unpersuasive is the argument that the three-

20   year statute of limitations for wage claims advanced under
21   Section 558 and Section 210 of the Labor Code implies a

22   coextensive statute of limitations for PAGA claims. Plaintiff

23   cites one legal authority supporting this claim, Novoa v. Charter

24   Commc'ns, LLC, 100 F. Supp. 3d 1013, 1025 (E.D. Cal. 2015)(Ishii,

25   J.).   The court in Novoa affirmed that Section 226 provides for a

26   three-year statute of limitations for claims seeking recovery of
27   lost wages, but offers no indication of a correspondence between

28   this statute of limitations and that of PAGA claims.     See
                                       6
1    generally Id. at 1024-25 (reviewing case law about the divergent

2    statutes of limitations for wage and penalty claims under Section

3    226 and holding that a three-year limitations period applied to

4    plaintiff’s claims for lost wages while a one-year limitations

5    period governed plaintiff’s claim with respect to the recovery of

6    penalties).

7             Plaintiff’s final argument is that a three-year statute

8    of limitations for PAGA claims is implied by a 2015 amendment to

9    PAGA that allows employers to cure wage statement violations by

10   furnishing three years of corrected wage statements.     This

11   reasoning ignores the fact that the statute of limitations begins

12   to run on the date of plaintiff’s last alleged wrong.     That an

13   aggrieved employee’s ability to initiate a PAGA action is linked

14   to whether an employer has cured three years’ worth of

15   noncompliant wage statements has no bearing on the statute of

16   limitations governing the initiation of such an action.

17            In short, the legal authority holding that PAGA claims

18   are governed by Section 340(a)’s one-year statute of limitations

19   is substantial.   The court is unpersuaded by plaintiff’s

20   arguments that the court ought to depart from this settled law.
21            Plaintiff’s complaint does not allege that his last

22   alleged wrong occurred within the one year and sixty-five day

23   period preceding the initiation of his PAGA claim.   The complaint

24   is ambiguous as to the date of plaintiff’s last alleged wrong.

25   It indicates that plaintiff’s employment with defendant included

26   some portion of 2016.   (Compl. ¶ 6.)   The complaint does not
27   clarify whether plaintiff was also employed by defendant at some

28
                                      7
1    point in 2017 or 2018.1   While defendant’s assumption that

2    plaintiff’s last alleged wrong occurred no later than December

3    31, 2016 may be reasonable, the current language of the complaint

4    leaves open the possibility that there was less than one year and

5    sixty-five-days between plaintiff’s last alleged wrong and the

6    filing of plaintiff’s civil action on August 17, 2018.

7    Accordingly, defendant’s motion to dismiss plaintiff’s eighth

8    cause of action will be granted with leave to amend.

9         B.   Conversion Claims Against Defendant
10             Defendant moves to dismiss plaintiff’s conversion claim
11   because it is barred by the new right-exclusive remedy doctrine.
12   (Def.’s Mot. to Dismiss at 4-8 (Docket No. 6-1).)    This doctrine
13   provides that “where a statute creates a right that did not exist
14   at common law and provides a comprehensive and detailed remedial
15   scheme for its enforcement, the statutory remedy is exclusive.”
16   Rojo v. Kliger, 52 Cal. 3d 65, 79 (1990).    As its name suggests,
17   the new right-exclusive remedy doctrine does not impact
18   plaintiffs’ ability to pursue common law remedies that precede
19   analogous statutory remedies.   If a common law right predates the
20   statutory codification of an equivalent right, then it persists
21   in parallel alongside the statutory right; the statutory remedy
22   is “generally considered to be cumulative” and plaintiffs are
23   free to pursue the older remedy.       Id.
24             The first step in determining whether a claim is barred
25   1    A declaration submitted by the defendant with the notice of
26   removal states plaintiff’s last day of employment with defendant
     was November 30, 2016 (Decl. of Jess Whitford ¶ 2 (Docket No. 1-
27   1).) Because this evidence is extrinsic to the complaint, the
     court will not consider it in evaluating the motion to dismiss.
28
                                        8
1    by the new right-exclusive remedy doctrine is examining whether

2    the remedies at issue were available under common law.         Thus, to

3    the extent that plaintiff’s conversion claim concerns rights

4    created by statute which were not available under common law, it

5    is precluded by the new right-exclusive remedy rule.          To the

6    extent, however, that plaintiff’s conversion claim concerns

7    rights existing under common law before the codification of the

8    Labor Code, it is not precluded.

9             Plaintiff’s conversion claim for rest and meal period

10   premiums can be easily dispensed with: these rights were

11   established by the Labor Code and no right to their recovery

12   existed at common law.   See Perez v. Leprino Foods Co., No. 1:17-

13   cv-00686 AWI BAM, 2017 WL 6540512 (E.D. Cal. Dec. 21, 2017)

14   (dismissing the elements of a plaintiff’s conversion claim that

15   concerned meal and rest period premiums because neither meal

16   period premiums nor a remedy for the recovery of meal period

17   premiums existed at common law).       Thus the elements of

18   plaintiff’s common law conversion claim concerning meal and rest

19   period premiums are unequivocally precluded by the new right-

20   exclusive remedy.   Accordingly, they will be dismissed without
21   leave to amend.

22            The analysis concerning the viability of plaintiff’s

23   claim for the conversion of wrongfully withheld minimum and

24   overtime wages is more complex; it is informed by two

25   irreconcilable lines of case law.       The first, relied on by the

26   defendant, maintains that because of the new right-exclusive
27   remedy doctrine, a common law conversion claim is not available

28   to plaintiffs alleging wrongfully withheld wages.       See, e.g.,
                                        9
1    Green v. Party City Corp., No. CV-01-09681 CAS (EX), 2002 WL

2    553219 (C.D. Cal. Apr. 9, 2002); In re Wal-Mart Stores, Inc. Wage

3    & Hour Litig., 505 F. Supp. 2d 609 (N.D. Cal. 2007); Santiago v.

4    Amdocs, Inc., No. C 10-4317 SI, 2011 WL 1303395 (N.D. Cal. Apr.

5    2, 2011).

6                Though abundant, cases following Green in holding that

7    the new right-exclusive remedy doctrine precludes the pursuit of

8    a conversion claim for unpaid wages, often gloss over the

9    operative question of whether a common law right to minimum or

10   overtime wages predates the Labor Code.    See Sims v. AT & T

11   Mobility Servs. LLC 955 F. Supp. 2d 1110, 1116 (E.D. Cal.

12   2013)(Mendez, J.)(“The Green court never reached the question of

13   whether or not a right to recover overtime pay and unpaid wages

14   existed at common law . . . Green's holding only presumed that

15   such rights did not exist at common law; but if such rights did

16   exist at common law, the ‘new right-exclusive remedy’ rule cannot

17   apply to actions for unpaid wages because such recoveries would

18   not constitute a new right”).

19               A second line of cases beginning with Sims analyzes

20   whether the new right-exclusive remedy rule precludes the pursuit
21   of a conversion claim for unpaid minimum or overtime wages via a

22   much more explicit engagement with the question of whether a

23   common law right to such claims predates the Labor Code.

24               In Sims, Judge Mendez found that under the new right-

25   exclusive remedy doctrine, a plaintiff could bring a conversion

26   claim for unpaid overtime and minimum wages.    In explaining this
27   holding, the court pointed to the pre-existing common law right

28   to fair compensation for one’s labor:
                                      10
1
         The Labor Code’s minimum wage and overtime provisions       simply
2        defined what that reasonable amount was, but they did       not
         create the underlying right of an employee to be paid       at a
3
         fair rate for his labor or the right of that employee       to sue
4        for reasonable compensation if he was not.

5    955 F. Supp. 2d at 1117.   The defendant’s assertion that the
6    court in Sims “rejected the ‘new right-exclusive remedy’
7
     doctrine” (Def.’s Mot. to Dismiss at 6 fn. 3 (Docket No. 6)) is
8
     thus misleading.    Sims did not reject the doctrine.   It applied
9
     it to a set of facts similar to those at issue here.     In doing
10
     so, it held that under the new right-exclusive remedy doctrine, a
11

12   plaintiff may bring a conversion claim for unpaid overtime wages

13   or minimum wages.

14            In recent years, several other courts have followed
15   Sims in holding that because of the common law right to recover,
16
     in quantum meruit, the value of unpaid labor, the new right-
17
     exclusive remedy rule does not preclude a conversion claim for
18
     unpaid overtime or minimum wages.     See, e.g., Alvarenga v.
19
     Carlson Wagonlit Travel, Inc., No. 1:15-cv-01560 AWI BAM, 2016 WL
20
21   466132, at *4 (E.D. Cal. Feb. 8, 2016) (holding that “because

22   remedies existed at common law to recover unpaid or underpaid
23   wages . . . the remedies provided by the Labor Code supplement,
24
     rather than supplant, the common law remedies.”); Rodriguez v.
25
     Cleansource, Inc., No. 14-cv-0789-L DHB, 2015 WL 5007815, at *9
26
     (S.D. Cal. Aug. 20, 2015)(following Sims in ruling that “a claim
27
     for conversion based on unpaid wages and overtime is viable under
28
                                      11
1    California law”); Dittmar v. Costco Wholesale Corp., No. 14-cv-
2    1156 LAB JLB, 2016 WL 3387464, at *2 (S.D. Cal. June 20,
3
     2016)(holding that a cause of action for conversion of unpaid
4
     wages is viable because of the existence of a common law right to
5
     recover unpaid wages).
6
              Given the case law suggesting that a common law right
7

8    to recovery in quantum meruit for the value of unpaid labor

9    antecedes the Labor Code’s enumeration of employees’ rights to

10   overtime and minimum wages, a conversion claim for overtime or
11   minimum wages is not necessarily barred by the new right-
12
     exclusive remedy rule.   The Labor Code’s minimum and overtime
13
     wage provisions may “amplify, not abrogate,” the plaintiff’s
14
     common law rights.   Rojo, 52 Cal. at 75.
15
              Having established that the plaintiff’s claim for the
16

17   conversion of unpaid minimum and overtime wages is not barred by

18   the new right-exclusive remedy doctrine, the court will now
19   examine whether plaintiff has sufficiently pled a property
20
     interest in the allegedly converted unpaid wages.
21
              A plaintiff seeking to establish conversion under
22
     California’s common law must prove: “(1) his ownership of or
23
     right to possess the property at the time of the conversion, (2)
24

25   that the defendant disposed of the plaintiff's property rights or

26   converted the property by a wrongful act, and (3) damages.”

27   Bank of New York v. Fremont Gen. Corp., 523 F.3d 902, 914 (9th
28
                                     12
1    Cir. 2008).   In examining the “personal property” element of the
2    tort, California courts have consistently held that, “[m]oney
3
     cannot be the subject of a cause of action for conversion unless
4
     there is a specific, identifiable sum involved . . . ”      PCO, Inc.
5
     v. Christensen, Miller, Fink, Jacobs, Glaser, Weil & Shapiro,
6
     LLP, 150 Cal. App. 4th 384, 395 (2d Dist. 2007).      See also
7

8    Sanowicz v. Bacal, 234 Cal. App. 4th 1027 (2d Dist. 2015);

9    Hendrickson v. Octagon Inc., 225 F. Supp. 3d 1013, 1032 (N.D.

10   Cal. 2016).   Though a quantity of money must be specific and
11   identifiable to be converted, “it is not necessary that each coin
12
     or bill be earmarked.”   Haigler v. Donnelly, 18 Cal. 2d 674, 681
13
     (1941).
14

15             In this district, Judge Wanger previously considered

16   whether unpaid wages constitute personal property for the

17   purposes of a conversion action.      The plaintiffs in Vasquez v.

18   Coast Roofing, No. 1:07-cv-227 OWW DLB, 2007 WL 1660972 (E.D.

19   Cal. June 6, 2007), were a class of non-exempt roofers employed

20   by the defendant in that case.     Along with various state and

21   federal wage and hour violations, they alleged that in failing to

22   pay minimum and overtime wages, the defendant had committed the

23   tort of conversion.   The plaintiffs argued that because further

24   discovery could clarify the specific sum of the wages allegedly

25   converted, the unpaid wages were convertible personal property.

26   The court rejected this argument and granted the defendants’

27   motion to dismiss the conversion action.     Id.

28             In explaining its decision to dismiss plaintiff’s
                                      13
1    conversion claim, the court cited the lack of California

2    authority addressing whether wages could be subject to a

3    conversion action.   Id.   It also pointed to the robust remedial

4    scheme already available to employees under California and

5    federal law and the reasoning of out-of-state cases addressing

6    the issue.   Id.   “The conversion theory proffered by Plaintiffs,”

7    the court concluded, “is an idea whose time has not come. There

8    is no reason to extend tort law into a field comprehensively

9    regulated by federal and state wage and hour laws.”     Id. at *10.

10            Several years later, the court in Sims v. AT & T

11   Mobility Servs. LLC, 955 F. Supp. 2d 1110, 1120 (E.D. Cal. 2013),

12   predicted California law very differently.     The court accepted

13   the plaintiff’s general premise that unpaid wages could

14   constitute convertible personal property under California law.

15   It took issue, however, with the pleading, which did not

16   adequately show “that the wages sought constitute an identifiable

17   sum or how such a sum can be readily ascertained.”     Id. at 1120.

18   Since “[a]n allegation to that effect is a necessary element of a

19   properly pled conversion claim,” the court ruled that plaintiff’s

20   conversion claim was improperly pled.    Id.   It granted
21   defendant’s motion to dismiss the conversion claim and gave

22   plaintiff’s leave to cure this defect via amendment.

23            In Alvarenga v. Carlson Wagonlit Travel, Inc., No.

24   1:15-cv-01560 AWI BAM, 2016 WL 466132 (E.D. Cal. Feb. 8, 2016),

25   Judge Ishii considered a defendant’s motion to dismiss a former

26   employee’s conversion claim for unpaid wages.    The court in
27   Alvarenga followed Sims in predicting that California law would

28   recognize unpaid wages as constituting convertible property if
                                      14
1    they were adequately specified and “capable of identification”

2    Id. at *5 (citations omitted).    As in Sims, the court in

3    Alvarenga found that plaintiff’s allegation that defendant failed

4    to pay wages was insufficiently specific and remarked that

5    “because Plaintiff was classified as an exempt employee, it is

6    quite likely that records of the hours that she worked were not

7    kept, making any definite calculation of an amount converted to

8    be impossible.”   Id.   Regardless, the court held that given the

9    record before it, it could not determine that amendment would be

10   futile.   The plaintiff’s conversion claim was dismissed.    Id.

11   The plaintiff was given leave to amend the complaint so that it

12   would “specifically allege” the basis for the conversion claim

13   and describe how the “specific sum that was allegedly converted

14   could be ascertained.”   Id. (quoting Khan v. K2 Pure Sols., L.P.,

15   No. 12-cv-05526 WHO, 2013 WL 6503345, at *9 (N.D. Cal. Dec. 4,

16   2013)).

17             Like the plaintiffs in Sims and Alvarenga, plaintiff

18   here has insuffieiently pled conversion: plaintiff’s claim that

19   “specific hours went unpaid” leaves the total amount of unpaid

20   wages, the dates on which wages went unpaid, and the specific
21   nature and circumstances of the unpaid labor entirely indefinite.

22   Also unspecified are the means through which the specific sum

23   converted could be identified.    Because its descriptions of the

24   unpaid minimum and overtime wages are so vague, the complaint

25   fails to establish that the allegedly converted wages were

26   plaintiff’s personal property.
27             It is possible that this deficiency in the pleading

28   could be cured through amendment.     This is especially the case
                                      15
1    because unlike the plaintiff in Alvarenga the plaintiff in this

2    case is a non-exempt worker.    Accordingly, defendant’s motion to

3    dismiss plaintiff’s conversion claim will be granted with leave

4    to amend.

5                I.    Defendant’s Rule 12(f) Motion

6                Rule 12(f) of the Federal Rules of Civil Procedure

7    allows the court to strike from a pleading “an insufficient

8    defense or any redundant, immaterial, impertinent, or scandalous

9    matter.”     Fed. R. Civ. P. 12(f).   Motions to strike are

10   “generally disfavored” and are rarely granted in the absence of

11   prejudice to the moving party.     Rosales v. Citibank, Fed. Sav.

12   Bank, 133 F.Supp.2d 1177, 1180 (N.D.Cal.2001).    Courts may find

13   prejudice where the redundancy or irrelevance of a pleading may

14   require a party to “engage in burdensome discovery around

15   frivolous matters.”     J & J Sports Prods., Inc. v. Luhn, Civ. No.

16   2:10–3229 JAM CKD, 2011 WL 5040709, at *1 (E.D. Cal. Oct.24,

17   2011).     This discretionary prerogative notwithstanding, even

18   immaterial allegations need not be stricken if they do not

19   jeopardize the “full understanding” that emerges from reading the

20   complaint as a whole.     Pino v. City of Sacramento, No. 2:05-cv-
21   02080 WBS DAD, 2006 WL 193181, at *3 (E.D. Cal. Jan. 19, 2006).

22               In its notice of motion to strike portions of

23   plaintiff’s complaint pursuant to Rule 12(f), the defendant

24   enumerates the fifteen portions of the complaint it moves to

25   strike.2    (Def.’s Notice of Mot. to Strike (Docket No. 7).)     The

26        2    Among these is a request to strike “Complaint ¶ 61,
27   page 14, lines 26-26.” The request quotes material from lines 26
     and 27 of page 14, and the material from line 27 is part of a
28   sentence that continues onto line 28. Accordingly, the court
                                     16
1    court expresses no opinion about the validity of any particular

2    legal theory advanced by defendant in support of its motion to

3    strike the first fourteen portions.    Defendant may have raised

4    valid concerns about the materiality and relevance of several

5    portions of the complaint.   Regardless, at this stage in the

6    litigation, the court is unable to determine that these elements

7    “have no logical connection to the controversy at issue.”     See In

8    re UTStarcom, Inc. Sec. Litig., 617 F. Supp. 2d 964, 969 (N.D.

9    Cal. 2009); see also Champlaie, 706 F. Supp. 2d at 1039.

10   Moreover, defendant has not shown that these elements -- often

11   merely a sentence or a clause ensconced amidst highly relevant

12   and pertinent material - - prejudice the defendant.     The “full

13   understanding” that emerges from reading the complaint is not

14   tainted by these stray elements.    Accordingly, defendant’s motion

15   to strike will be denied with respect to the portions of the

16   complaint enumerated in paragraphs 1-14 of the notice of motion

17   to strike.   (Def.’s Notice of Mot. to Strike (Docket No. 7).)

18            Defendant also seeks to strike the eleventh paragraph

19   of plaintiff’s prayer for relief, which asks “[f]or disgorgement

20   of profits garnered as a result of Defendants’ unlawful failure
21   to pay overtime wages earned.”     ((Compl. at 17 (Docket No. 1-2).)

22            Plaintiff and defendant agree that non-restitutionary

23   disgorgement is not permitted by the UCL.    See Korea Supply Co.

24   v. Lockheed Martin Corp., 29 Cal. 4th 1134, 63 P.3d 937 (2003).

25            The Korea Supply court explicitly identified the

26   disgorgement of profits as non-restitutionary.    Id. at 1148
27
     will consider whether to strike Complaint ¶ 61, page 14, lines
28   26-28.
                                     17
1    (“[u]nder the UCL, an individual may recover profits unfairly

2    obtained to the extent that these profits represent monies given

3    to the defendant or benefits in which the plaintiff has an

4    ownership interest”).   In light of this fact, the plaintiff’s

5    insistence that the disgorgement he seeks is purely

6    restitutionary in nature is perplexing. Plaintiff’s prayer for

7    the disgorgement of profits -- which he asserts along with a

8    separate prayer for the restitution of all monies due him from

9    defendant’s allegedly unlawful business practices -- is clearly a

10   claim for non-restitutionary disgorgement.    This type of

11   disgorgement is not available in a UCL action and plaintiff does

12   not explain under what alternative legal theory he is entitled to

13   non-restitutionary disgorgement.

14              Plaintiff’s prayer for the disgorgement of profits

15   garnered as a result of defendant’s unlawful failure to pay

16   overtime wages earned is a standalone paragraph in plaintiff’s

17   prayer for relief. It is a discrete element of the complaint that

18   is wholly immaterial to the proceedings.     For this reason, the

19   discovery potentially engendered by this allegation could place

20   an unnecessary and prejudicial burden on defendant. Accordingly,
21   defendant’s motion to strike is granted with respect to

22   plaintiff’s prayer for “disgorgement of profits garnered as a

23   result of defendants’ unlawful failure to pay overtime wages

24   earned.”

25              IT IS THEREFORE ORDERED that defendant’s motion to

26   dismiss the eighth cause of action of plaintiff’s complaint be,
27   and the same hereby is, GRANTED with leave to amend;

28              IT IS FURTHER ORDERED that defendant’s motion to
                                     18
1    dismiss the sixth cause of action of plaintiff’s complaint be,

2    and the same hereby is, GRANTED with leave to amend to the extent

3    that it concerns minimum wages and overtime wages, and without

4    leave to amend to the extent that it concerns meal and rest

5    period premiums;

6              AND IT IS FURTHER ORDERED that defendant’s motion to

7    strike (Docket No. 7) is DENIED with respect to the following

8    elements of the complaint: Complaint ¶ 28, page 9, lines 1-2;

9    Complaint ¶ 34, page 9, line 25; Complaint ¶ 35, page 10, lines

10   1-3; Complaint ¶ 36, page 10, lines 4-7; Complaint ¶ 41, page 11,

11   line 2-3; Complaint ¶ 41, page 11, line 3; Complaint ¶ 41, page

12   11, line 3; Complaint ¶ 44, page 11, line 19; Complaint ¶¶ 50-56;

13   Complaint ¶ 61, page 14, lines 26-28; Complaint ¶¶ 62-68;

14   Complaint, Prayer for Relief ¶ 3, page 16, lines 26-27;

15   Complaint, Prayer for Relief ¶ 4, page 17, lines 1-2; and

16   Complaint, Prayer for Relief ¶ 8, page 17, lines 8-9. The motion

17   is GRANTED with respect to Complaint, Prayer for Relief ¶ 11,

18   page 17, lines 12-13.

19             Plaintiff has twenty days from the date this Order is

20   signed to file an amended complaint, if he can do so consistent
21   with this Order.

22   Dated:   October 17, 2018

23

24

25

26
27

28
                                    19
